Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 12, 2022

                                     No. 04-22-00277-CR

                                 Cody Lee WISECARVER,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR210000038
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
        Appellant’s brief is due on July 25, 2022. However, the appellant has filed a motion
requesting an extension of time to file his brief. The motion is GRANTED. The appellant’s brief
is due on or before September 23, 2022.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court